Title: From Alexander Hamilton to John F. Hamtramck, [6 June 1799]
From: Hamilton, Alexander
To: Hamtramck, John F.


New York [June 6, 1799]. “… Such of your remarks as are personal to me are very gratifying. I hope your expectation will not finally be disappointed, though it will require time before a complete organisation, of what is now a very disjointed mass, will enable me to establish a perfect order. Zeal at least my friends know will not be wanting. The request you make with respect to yourself though unusual is very natural considering past experience. It will not fail to influence my Advice, unless I perceive that your feelings and your interest as a soldier can be mutually consulted. Communicate to me freely and confidentially on the subject of Western Affairs. You are sure of my discretion and honor.”
